Citation Nr: 0409929	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to increased rating for service-connected 
residuals of acromioclavicular joint separation of the right 
shoulder, currently rated at 10 percent.

2.  Entitlement to increased rating for service-connected 
residuals of acromioclavicular joint separation of the left 
shoulder, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from July 
1987 to June 1995.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2002, a statement of the case 
was issued in December 2002, and a substantive appeal was received 
in December 2002.  The Board therefore has appellate jurisdiction.  
See generally 38 U.S.C.A. § 7105 (West 2002).  The veteran 
testified at a Board videoconference hearing in July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

After reviewing the claims file, the Board believes that 
additional development of the medical evidence is necessary before 
the Board may proceed with appellate review.  

The veteran's shoulder disabilities appear to be currently rated 
under the provisions of Diagnostic Code 5203 which includes 
consideration of impairment of function of the contiguous joint.  
Looking to Diagnostic Code 5201 for limitation of the arm, the 
Board notes that a 20 percent rating is warranted in a situation 
where the arm is limited in motion to the shoulder level.  Such a 
rating would appear to be warranted when either forward elevation 
is limited to 90 degrees or shoulder abduction is limited to 90 
degrees.  38 C.F.R. § 4.71, Plate 1 (2003).  The examiner who 
conducted a VA examination in November 2002 reported forward 
flexion to 160 degrees, but shoulder abduction to 95 degrees with 
pain.  However, the examiner then went on to state that the 
examination was essentially the same as it was in 2001.  The Board 
notes that at the 2001 VA examination, abduction was reported to 
be to 160 degrees on the right with pain and to 140 degrees on the 
left with pain.  In view of the grossly different ranges of 
abduction reported, the Board believes clarification is necessary. 

Additionally, at the July 2003 Board hearing, the veteran and his 
representative also advanced argument regarding possible nerve 
disability related to the service-connected residuals of the 
shoulder joint separations.  In order to ensure that all residuals 
related to the injuries are recognized and adequately rated, 
further examination is necessary to determine the nature and 
extent of the shoulder disabilities.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for VA orthopedic and 
neurological examinations to ascertain the nature and current 
severity of the service-connected residuals of bilateral shoulder 
separations.  The claims file must be made available to the 
examiner(s) for review in connection with the examinations.  Any 
medically indicated special tests should be accomplished.  All 
special test and clinical findings should be clearly reported to 
allow for evaluation under applicable VA rating criteria.  

     a)  The orthopedic examiner should clearly report forward 
flexion and abduction of the arms and indicate (in degrees) at 
what point these motions produce pain.  The examiner should also 
comment on any additional limitation of these motions (in degrees) 
which would be expected to result from fatigue, weakness, and 
incoordination, including during flare-ups.  

     b)  The neurological examiner should clearly indicate whether 
or not there is nerve impairment associated with the service-
connected residuals of bilateral shoulder separations.  If so, the 
examiner should report the particular nerve involvement and degree 
of disability.  

2.  After completion of the above, the RO should review the 
expanded record and determine if higher ratings are warranted for 
the shoulder disabilities.  The veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



